                 Case 3:18-cv-05564-RJB Document 53 Filed 02/11/20 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON




                                                       JUDGMENT IN A CIVIL CASE
       DONNELL LINTON,
                                                       CASE NUMBER: C18-5564RJB
                           Plaintiff,
          v.

       NATIONAL RAILROAD PASSENGER
       CORPORATION d/b/a AMTRAK,


                           Defendant.



  X Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
jury has rendered its verdict as follows:

       Plaintiff's past and future economic damages are $2,057,168. Plaintiff's past and future non-economic
damages are $8,037,500.
       This case is DISMISSED.



       February 11, 2020                            WILLIAM M. McCOOL
                                                    Clerk
                                                    /s/ Tyler Campbell_______________________
                                                    By Tyler Campbell, Deputy Clerk
